383 F.2d 428
Irby D. STEPHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 24513.
United States Court of Appeals Fifth Circuit.
October 6, 1967.

Irby D. Stephens, pro se.
Edward L. Shaheen, U. S. Atty., Q. L. Stewart, Asst. U. S. Atty., Shreveport, La., for appellee.
Before TUTTLE, GEWIN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant attacks a Dyer Act conviction (18 U.S.C. § 2312) for which sentence under the Youth Corrections Act (18 U.S.C. § 5010(b)) was imposed, allegedly without full disclosure by the trial judge as to the maximum sentence that could be imposed under that Act. The question seems to be the same as that presented by Marvel v. United States, 380 U.S. 262, 85 S. Ct. 953, 13 L. Ed. 2d 960. On the basis of that decision, the judgment of the district court is vacated and the cause remanded for a hearing as to whether appellant was misled by the trial judge as to the maximum sentence.


2
Vacated and remanded.